Citation Nr: 1039320	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-37 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from December 1968 to March 1970; 
the appellant is the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, 
denying the claim currently on appeal.  

The appellant was afforded a videoconference hearing before the 
undersigned Veterans Law Judge in July 2010.  A written 
transcript of this hearing has been prepared and incorporated 
into the evidence of record.  


FINDINGS OF FACT

The Veteran died on March [redacted], 2005 as a result of blunt trauma to 
the head with facial and orbital fractures.  This cause of death 
was not a result of disease or injury incurred in service.  


CONCLUSION OF LAW

A service connected disability did not cause death or contribute 
substantially or materially to the cause of death.  38 U.S.C.A. 
§§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.312 (2010).  




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In the context of a claim for DIC benefits, § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

While there are particularized notice obligations with respect to 
a claim for DIC benefits, there is no preliminary obligation on 
the part of VA to conduct a predecisional adjudication of the 
claim prior to providing § 5103(a)-compliant notice.  

In August 2005, notice was sent to the appellant that partially 
complied with the requirements of Hupp.  The letter informed the 
appellant of what was required to support a claim for benefits, 
to include both claims already service-connected and claims not 
yet service-connected.  However, the letter did not provide a 
statement of the conditions for which the Veteran was service-
connected at the time of his death.  However, this information 
was later provided to the appellant in the March 2006 rating 
decision.  The claim was subsequently readjudicated, no prejudice 
has been alleged, and none is apparent from the record.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).  
Furthermore, the appellant has demonstrated actual knowledge of 
the disabilities for which the Veteran was service-connected for 
through her July 2010 hearing testimony.  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the appellant prior to the 
transfer and certification of her case to the Board that complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Duty to Assist

Next, VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting her in the procurement 
of service medical records and pertinent treatment records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA has obtained the Veteran's service medical 
records.  The Veteran's VA treatment records surrounding the time 
of his death have also been obtained and incorporated into the 
record.  A copy of the death certificate has been obtained as 
well.  Significantly, neither the appellant nor her 
representative have identified any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not yet been obtained.  Hence, no further notice or assistance to 
the claimant is required to fulfill VA's duty to assist her in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection for the cause of the Veteran's death may be 
granted if a disability incurred in or aggravated by service was 
either the principle or a contributory cause of the Veteran's 
death.  38 C.F.R. § 3.312(a) (2010).  For a service-connected 
disability to be the principle cause of death it must singly or 
with some other condition be the immediate or underlying cause, 
or be etiologically related.  38 C.F.R. § 3.312(b) (2010).

For a service-connected disability to be a contributory cause of 
death it must have contributed substantially or materially, and 
combined to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312(c)(1) (2010).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  "Service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death."  38 
C.F.R. § 3.312(c)(3) (2010).

Generally, minor service-connected disabilities, particularly 
those of a static nature, or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2010).  
"There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of itself of 
a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) 
(2010).

Facts and Analysis

The record reflects that the Veteran died on May [redacted], 2005.  The 
death certificate lists blunt trauma to the head with facial and 
orbital fractures as the immediate cause of death.  Chronic 
alcoholism, cirrhosis, and chronic obstructive pulmonary disease 
(COPD) are listed as other significant conditions contributing to 
death but not resulting in the underlying cause of death.  

At the time of the Veteran's death, he was service-connected for 
depressive neurosis (rated as 50 percent disabling); a 
lumbosacral strain (rated as 40 percent disabling); a cervical 
diskectomy (rated as 40 percent disabling); bilateral hearing 
loss (rated as 20 percent disabling); tinnitus (rated as 10 
percent disabling); and right tympannosclerosis (rated as 0 
percent disabling).  The Veteran's combined disability rating was 
90 percent.  He was also awarded a total disability rating based 
on individual unemployability, effective as of August 1999.  

The primary issue in this case is whether the Veteran's service-
connected disabilities were in any way responsible for his death.  
According to a May 11, 2005 VA outpatient treatment record, the 
Veteran was standing at home when he had a syncopal episode and 
fell, striking his head.  Another treatment record notes that the 
syncopal episode was most likely a seizure.  The hospitalization 
report notes that the Veteran was drinking at the time of his 
fall and that he sustained trauma to his head and face.  A 
computed tomography (CT) scan showed a left subdural hematoma 
with a subarachnoid hemorrhage and intraparenchymal hemorrhage.  
There was also evidence of a comminuted fracture of the left 
maxillary sinus and facial trauma with cellulitis.  

Subsequently, the Veteran was evaluated by a neurosurgeon after 
being admitted to the intensive care unit.  The surgeon concluded 
that the Veteran did not need any type of surgical intervention 
for his subarachnoid hemorrhage and subdural hematoma.  During 
his hospitalization, the Veteran developed a fever and was 
diagnosed with aspiration pneumonia.  He was treated with 
antibiotics, but he developed hypertension, supraventricular 
tachycardia and respiratory distress.  The Veteran's condition 
was subsequently discussed with the appellant who, acting in 
accord with the Veteran's wishes, indicated that the Veteran was 
not to be intubated.  The records note that the Veteran continued 
to deteriorate until his death on March [redacted], 2005.  It was noted 
that the Veteran had a history of regular seizures mainly 
associated with alcoholism.  

The final diagnoses at the time of death were status post head 
trauma and facial trauma with a secondary subarachnoid 
hemorrhage, subdural hematoma and intraparenchymal hemorrhage.  
He was also diagnosed with aspiration pneumonia with febrile 
syndrome, leukocytosis, respiratory failure associated with 
pneumonia, alcoholic hepatitis, alcohol withdrawal, clostridium 
difficile toxin colitis, septicemia, comminuted fracture of the 
left maxillary sinus and malnourishment.  

The preponderance of the above evidence demonstrates that the 
cause of the Veteran's death was not related to a service-
connected disability.  The cause of death was found to be blunt 
force trauma to the head.  According to the hospital records 
surrounding the time of the Veteran's death, he was standing in 
his home when he suffered a syncopal episode that was most likely 
a seizure.  The records also note that the Veteran had a history 
of seizures mostly related to alcohol use, and, that he was 
drinking at the time of his fall in May 2005.  None of these 
records suggest that the Veteran fell due to his service-
connected spinal disabilities or other disabilities and none of 
his service-connected disabilities were listed as a primary or 
secondary cause of death.  

The Board recognizes that the appellant believes her husband's 
death was a result of a service-connected disability.  
Specifically, the appellant testified during her July 2010 
hearing that the Veteran fell as a result of his service-
connected disabilities, including his spinal disabilities.  She 
testified that he experienced numbness from this condition and 
that he often could not feel his legs.  However, while the Board 
has considered this testimony, it is not supported by the 
evidence of record.  All of the hospitalization reports from the 
time of the Veteran's death suggest that he fell as a result of a 
syncopal episode - most likely a seizure.  The Veteran is not 
service-connected for this condition.  

The appellant has also testified that she was with the Veteran at 
the time of his fall and that she did not witness him having a 
seizure.  However, while the appellant is competent to testify to 
the more obvious signs of a seizure, the record does not 
demonstrate that she is competent to recognize all signs of a 
seizure or syncopal episode.  See Routen, 10 Vet. App. at 186; 
see also Bostain, 11 Vet. App. at 127 (citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder)).  According to the examining 
physicians, who performed extensive evaluations including a CT 
scan, it appeared that the Veteran suffered a syncopal episode 
resulting in his fall in May 2005.  The Board finds this evidence 
to be more reliable in this case, as it was based on numerous 
medical evaluations and clinical tests.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The appellant's claim of entitlement to service 
connection for the cause of the Veteran's death must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


